Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arkadiy Bangiyev petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his motion requesting that certain evidence be produced related to his pending 28 U.S.C. § 2256 (2012) motion. He seeks an order from this court directing the district court to act. We find the present record does not reveal undue delay in the district court. Accordingly, we deny the mandamus petition and the corrected mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED